Action to declare an assessment of twenty-five dollars a share levied against stockholders of the Bank of United States to be valid, just and equitable and for other relief. Appeal from judgment entered on decision after trial at Special Term, in so far as it is adjudged that plaintiff is entitled to a lien on the moneys and dividends retained by him, with the right to apply and set off such moneys and dividends against the amount of stock assessments levied against defendant-appellant, and adjudges that plaintiff apply and set off against the assessment of $17,625 of the defendant the sum of $17,625 withheld as dividends. Judgment so far as appealed from unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Glennon, Untermyer and Dore, JJ.